Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0341490 A1 to Silva et al., in view of U.S. Patent Publication No. 2010/0318507 A1 to Grant et al.
As to claim 1, Silva discloses A system for route connectivity optimization (RCO) mapping in a communication network servicing a plurality of consumer devices, the system comprising: 
a route segment connectivity data store (paragraphs 1-23, 45, especially paragraph 9: “back office network”, “a set of records in a throughput data table corresponding to a plurality of mapped AV routes for the one ore more active AVs”; Figs. 7-10: “routes 925”); 

compute a route-connectivity optimization for the set of route segments as a function of the individual route segment connectivity data (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data); and 
store the route-connectivity optimization in the route segment connectivity data store in association with at least one of the set of route segments or the location pair (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data); 
a request processor, coupled with the route-connectivity processor, to receive an RCO request from a requesting consumer device of the plurality of consumer devices indicating at least one of the set of route segments or the location pair (see citations and discussion above, and paragraph 18); and 
a link processor to generate an RCO result by retrieving the route connectivity optimization in response to the RCO request, such that the RCO result provides remote access, by the requesting consumer device, to the route-connectivity optimization, wherein the request processor is further to transmit the RCO result by the RCO server to the requesting consumer device responsive to the RCO request. (see citations and discussion above; paragraph 18, disclosing receiving a request for optimization from a user; Fig. 9 and paragraph 97-102, and 1-23, disclosing the backoffice server sending the route optimization to the requesting user)

Grant discloses generate a link comprising results, such link providing remote access, by another device, to the results; transmit the link to the another device. (paragraph 162: “a URL that corresponds to a search result, such might be forwarded from one user that performed a search to another user”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Grant discussed above, in conjunction with and/or to modify Silva’s teaching of “a link processor to generate an RCO result by retrieving the route connectivity optimization in response to the RCO request, such that the RCO result provides remote access, by the requesting consumer device, to the route-connectivity optimization, wherein the request processor is further to transmit the RCO result by the RCO server to the requesting consumer device responsive to the RCO request” to reject “a link processor to generate an RCO link by retrieving the route connectivity optimization in response to the RCO request, such that the RCO link provides remote access, by the requesting consumer device, to the route-connectivity optimization, wherein the request processor is further to transmit the RCO link by the RCO server to the requesting consumer device responsive to the RCO request”, since it would have been obvious to a PHOSITA that the RCO result disclosed in Silva is intimately related to the search result disclosed in Grant that is represented in the from of a URL link, and thus it would have been obvious to a phosita to substitute the URL link comprising the search results in Grant, for the RCO results disclosed in Silva, thus achieving the subject matter of this limitation. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as 
AS to claim 6, Silva and Grant discloses the system as in the parent claim 1.
Silva further discloses a provider network interface, in communication with a service provider node of the communication network, wherein at least a portion of the individual route segment connectivity data is received by the provider network interface via the service provider node of the communication network. (Figs. 1, 2 and 10, disclosing network elements and interfaces)
As to claim 7, see rejection for claim 1.
As to claim 8, Silva and Grant teach the system as in the parent claim 7.
Silva further discloses the set of route segments is a subset of a plurality of route segments of a mapping region serviced by the communication network (paragraphs 9, 1-23 and Figs. 7A-10, disclosing that the set of route segments for which throughput data is collected are only part of the larger collection of segments for which there is connectivity with the backoffice network/server); and computing the route-connectivity optimization comprises aggregating the individual route segment connectivity data with previously stored route segment connectivity data for at least a portion of the plurality of route segments (paragraphs 9, 1-23 and Figs. 7A-10, disclosing the process of route optimization that takes into account past throughput levels, to ensure that the new throughput levels are not worse).
As to claim 16, Silva and Grant teach the system as in the parent claim 7.
Silva further discloses wherein the computing is responsive to the receiving the individual route segment connectivity data. (paragraphs 9, 1-23 and Figs. 7A-10, disclosing that the route optimization process is performed regularly/automatically in response to reception of the new throughput data for the route segments).
As to claim 17, Silva and Grant teach the system as in the parent claim 7.

As to claim 18, Silva and Grant teach the system as in the parent claim 7.
Silva further discloses wherein the RCO request is received from the initiating consumer device and indicates delivery to the requesting consumer device. (paragraphs 9, 1-23 and Figs. 7A-10, especially paragraph 18, disclosing a request for route optimization and Figs. 7A-10 indicating that the route optimizations are delivered to the requesting end user devices)
As to claim 19, Silva and Grant teach the system as in the parent claim 7.
Silva further discloses wherein at least a portion of the individual route segment connectivity data is received from the initiating consumer device during traversal through the communication network via the set of route segments. (paragraphs 9, 1-23 and Figs. 7A-10, especially paragraph 18, disclosing a request for route optimization as user/AV is traversing the route)
As to claim 20, Silva and Grant teach the system as in the parent claim 7.
Silva further discloses wherein at least a portion of the individual route segment connectivity data is received from a service provider node of the communication network. (paragraphs 9, 1-23 and Figs. 7A-10, disclosing the route optimization process receiving throughput data from AVs/users in the system, which are “service provider nodes”)

Allowable Subject Matter

Claims 1, 6-8, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463